DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/30/2021 and 06/17/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being participated by Asano (JP2008128837).
	Regarding claim 1, Asano teaches a power conversion device (see figure 1-4 and par. [0014-0042]; the inverter device is connected to the power unit, and has output lines as supply lines for supplying (outputting) an alternating current to a load, and an electric leakage detection means for detecting) comprising: a power converter (fig. 1: DC-AC inverter 18) to output AC power by converting input DC power, (see par. [0015-0016], the DC-AC inverter 18 converts the input dc output into an ac output); an electric leakage detector (fig. 1: leakage detection means 16) to detect electric leakage in a power supply line (fig. 1: 15a, 15b) through which the AC power output by the power converter (18) flows when the AC power is being output by the power converter, (see par. [0017] and [0026], the leakage detection means 16 includes a zero-phase current transformer 24 that detects the balance of the current flowing through the output line); a power conversion controller (fig. 1: control unit 14) configured to control power conversion of the power converter (18), (see par. [0016], a control portion 14 to control conversion of electric power by the DC-AC inverter 18); and a failure determiner (fig. 1: the test line 26, the power supply 27 for a test, the switching element 28, the resistance 29) to output a pulse current to reproduce, in a simulated manner, the electric leakage that occurs in the power supply line (see par. [0018-0025] and [0036]); wherein the electric leakage detector acquires a pulse current as an electric leakage detection signal based on the pulse current output from the failure determiner (see figure 3 and par. [0017] and [0023]); and the power conversion controller (14) is configured to stop power conversion operation of the power converter (18) based on a detection result of the electric leakage detector (16), (see par. [0021-0025]), and determine a failure of the electric leakage detector depending on whether or not a pulse width of the pulse current as the electric leakage detection signal acquired by the electric leakage detector is within a predetermined range, (see figures 2 and 3; and par. [0021-0025] and [0040]).
Allowable Subject Matter
6.	Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  claim 2 is allowed because the prior art of record taken alone or in combine fails to teach or fairly suggest “wherein the power conversion controller is configured to: acquire a determination result that the electric leakage detector is normal when the pulse width of the pulse current as the electric leakage detection signal acquired by the electric leakage detector is within the predetermined range; acquire a determination result that a layer short has occurred in the electric leakage detector when the pulse width of the pulse current as the electric leakage detection signal acquired by the electric leakage detector is a value larger than the predetermined range; and acquire a determination result that the electric leakage detector has been disconnected when the pulse width of the pulse current as the electric leakage detection signal acquired by the electric leakage detector is a value smaller than the predetermined range.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836